DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 4, 2021 has been entered. Claims 1-21 remain pending in the application.

	Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, lines 18-19, “the online response” should read --the online response package--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “a client which is an application installed in a terminal device of the cardholder” in claim 1, lines 2-3 and claim 11, lines 4-5; and “a client of a cardholder” in claim 19, line 1 and claim 21, line 2 are not supported by the original disclosure of the application. The client is an application installed in a terminal device, but it is not disclosed how the terminal device or the client is related to the cardholder. See at least Paragraph [0134] of the US application publication No. 2019/0164149. Claims 2-10, 12-18, 
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application 
	Under the Step 1, Claims 1-10 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 11-18 are drawn to a visual financial IC card which is within the four statutory categories (i.e. a machine). Claims 19-20 are drawn to a client which is within the four statutory categories (i.e. a machine). Claim 21 is drawn to a server which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-21 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 11, 19, and 21:
Claims 1, 11, 19, and 21 are drawn to an abstract idea without significantly more. The claims recite receiving transaction transferring data by the visual financial IC card displaying information with an electronic paper, obtaining transaction data, receiving an online PIN entered by the cardholder with a key in the visual financial IC card, encrypting the online PIN, performing behavior analyzing to obtain a card behavior analyzing result, setting a first transaction result, organizing a message according to the first transaction result, the card behavior analyzing result, the transaction data and the online PIN ciphertext, sending the message to the client, receiving an online response package from the client, executing a completing processing operation to obtain a completing processing result, setting a second transaction result, displaying corresponding information, organizing a data package according to the second transaction result and the completing processing result, sending the data package to the client, determining whether a first transaction result is an online request, determining whether a transaction is approved, displaying failed transaction information, error information, successful transaction information, or refusing transaction information, determining whether the type of the 
	Under the Step 2A Prong One, the limitations of receiving transaction transferring data, obtaining transaction data, receiving a PIN entered by the cardholder, performing behavior analyzing to obtain a card behavior analyzing result, setting a first transaction result, organizing a message according to the first transaction result, the card behavior analyzing result, and the transaction data, sending the message to the client, receiving a response package from the client, executing a completing processing operation, setting a second transaction result, organizing a data package, sending the data package to the client, determining whether a first transaction result is a request, determining whether a transaction is approved, determining whether the type of the message is correct, and checking and authenticating the message, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “visual 
	Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – visual financial IC card, terminal device, electronic paper display, key, online PIN, client application, server, encrypting, and displaying. The visual financial IC card, terminal device, electronic paper display, key, online PIN, client application, server, encrypting, and displaying are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see 
	Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea 
With respect to claims 2-10, 12-18, and 20:
Dependent claims 2-10, 12-18, and 20 include additional limitations, for example, determining whether requires the cardholder to confirm the transaction amount, displaying the transaction amount, determining whether the transaction amount is more than a preset amount, determining whether a cached online PIN exists, checking the application ciphertext, setting the first transaction result as online requirement or refusing transaction, receiving an instruction request, setting the second transaction result as transaction approval or refusing transaction, checking whether card issuer authorization data is included in the online response package, checking whether card issuer script is included in the online response package, executing the card issuer script, printing transaction credit, and determining whether format of the transaction transferring data is correct, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present 
Therefore, whether taken individually or as an ordered combination, claims 2-10, 12-18, and 20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Linehan (US 7,103,575 B1; already of record in IDS; hereinafter Linehan) in view of Xu et al. (US 2013/0001304 A1; hereinafter Xu), and in further view of Liu (CN104021473A; already of record in IDS; hereinafter Liu; refer to the attached translation) and Kelly et al. (US 2013/0080238 A1; hereinafter Kelly).
With respect to claims 1 and 11:
	Linehan teaches A method of an online transaction using a [visual] financial IC card of a cardholder and a client which is an application installed in a terminal device of the cardholder without requiring a transaction terminal, so as to improve security and convenience of the online transaction, wherein said method comprises the following steps of: (By disclosing, the PC (terminal device of the cardholder) must have a smart card reader, appropriate software (client application), and connectivity via the Internet 210 to both a merchant 225 and the consumer's issuing bank 220 (or issuer gateway 215). Also, the consumer's PC 205 must act as the POS terminal to the EMV smart card, implementing the functions (e.g. responding to requests from merchant 225). Therefore, any traditional POS is not needed. See at least Linehan: Abstract; col. 3, lines 48-52; col. 10, lines 21-41; Fig. 2. For the compact prosecution, the limitation “a client which is an application installed in a terminal device of the cardholder” is searched for and considered already as above, but it is also noted that it is a new matter, as rejected above under 35 U.S.C. 112(a).)
	A [visual] financial IC card..., wherein said [visual] financial IC card comprises (See at least Linehan: Abstract; col. 3, lines 48-52)
S1) receiving, by the [visual] financial IC card..., transaction transferring data sent from the client, and obtaining transaction data from the transaction transferring data; (By disclosing, initiating a transaction (transaction transferring data or transaction data) with a merchant using a smart card which is accessible directly from a consumer device (having the client application). See at least Linehan: col. 4, lines 13-37; col. 10, lines 21-41)
S2) receiving, by the [visual] financial IC card, an online PIN entered by the cardholder..., encrypting the online PIN to obtain online PIN ciphertext;... (By disclosing, PIN Encryption for PINs sent from a secure PIN keypad through a terminal to a smart card. This ensures that PINs cannot be extracted from the transmission path between the keypad and the card. An alternative is on-line PIN processing, where the cardholder enters a PIN that is encrypted (online PIN ciphertext) and sent to the issuer for verification. See at least Linehan: col. 7, lines 3-7; col. 6, lines 59-65)
S4) receiving, by the [visual] financial IC card, an online response package sent from the client, executing a completing processing operation according to the online response so as to obtain a completing processing result, setting a second transaction result according to the completing processing result, and ...; and (By disclosing, causing the computing device to send the merchant information along with authorization information pertaining to the smart card and the transaction directly to an issuer computer of an issuer of the smart card, wherein the authorization information comprises an amount of the transaction, an account number to use for the debit or credit or a reference to the account number, a date of the transaction, and a serial number of the smart card, verifying, by the issuer computer, the merchant digital signature; determining, by the issuer computer, whether to authorize the transaction using the authorization initiation... See at least Linehan: col. 25, line 52 through col. 26, line 43)
S5) organizing, by the [visual] financial IC card, a data package according to the second transaction result and the completing processing result, and sending the data package to the client. (By disclosing, determining, by the issuer computer, whether to authorize the transaction using the authorization initiation; returning an authorization token from the issuer computer to the computing device if the determining has a 
	However, Linehan does not teach ...a visual financial IC card with an electronic paper display and a key, ...the visual financial IC card which displays information with an electronic paper, ...a key in the visual financial IC card, ...S3) performing, by the visual financial IC card, behavior analyzing to obtain a card behavior analyzing result, setting a first transaction result according to the card behavior analyzing result, organizing a message according to the first transaction result, the card behavior analyzing result, the transaction data and the online PIN ciphertext, and sending the message to the client;, and ...displaying a corresponding information according to the second transaction result.
	Xu, directed to payment system and method of IC card and a multi-application IC card as well as a payment terminal and thus in the same field of endeavor, teaches 
...S3) performing, by the [visual] financial IC card, behavior analyzing to obtain a card behavior analyzing result, setting a first transaction result according to the card behavior analyzing result, organizing a message according to the first transaction result, the card behavior analyzing result, the transaction data and the online PIN ciphertext, and sending the message to the client; (By disclosing, a terminal behavior analysis module configured to read data from the IC card according to an indication in the response data of the initializing application command sent by the IC card, and compare the difference between an electronic cash balance and an authorized amount with an electronic cash reset threshold so as to determine whether an on-line authorization is initiated, and send a transaction request to the IC card. See at least Xu: paragraph(s) [0012], [0036] & [0072])
S4) receiving, by the [visual] financial IC card, an online response package sent from the client, executing a completing processing operation according to the online response so as to obtain a completing processing result, setting a second transaction result according to the completing processing result, and ...; and (By disclosing, an initializing application response module configured to determine whether the transaction is an electronic cash transaction after receiving the initializing application command sent by the terminal, and send response data of the initializing application command to the terminal. See at least Xu: paragraph(s) [0018])
S5) organizing, by the [visual] financial IC card, a data package according to the second transaction result and the completing processing result, and sending the data package to the client. (By disclosing, a security checking module configured to perform security check after the terminal data authentication module has completed the data authentication, wherein the security check includes new card check, terminal abnormal file check and merchant compulsory transaction on-line check. In addition, the terminal data authentication module send dynamic application data to the IC card as an input of a hash operation. See at least Xu: paragraph(s) [0014]-[0015] & [0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enabling use of smart cards by consumer devices for internet commerce teachings of Linehan to incorporate the payment system and method of IC card and a multi-application IC card as well as a payment terminal teachings of Xu for the benefit of having a highly secure small amount payment function and the secure and convenient transfer of the keys, thereby no risk of the security authentication module being attacked. (See at least Xu: paragraph(s) [0062])
However, Linehan and Xu do not teach ...a visual financial IC card with an [electronic paper] display and a key, ...the visual financial IC card which displays information [with an 
	Liu, directed to safe payment method of visual financial card and thus in the same field of endeavor, teaches 
	...a visual financial IC card with an [electronic paper] display and a key, (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the function of input password, and its NFC ability to communicate of also comprising, by these abilities and the combination of existing fiscard standard, can realize safer method of payment. See at least Liu: page 2, lines 34-46)
...the visual financial IC card which displays information [with an electronic paper], (As stated above, see at least Liu: page 2, lines 34-46)
...a key in the visual financial IC card, (As stated above, see at least Liu: page 2, lines 34-46)
...displaying a corresponding information according to the second transaction result. (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the function of input password, and its NFC ability to communicate of also comprising, by these abilities and the combination of existing fiscard standard, can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan and Xu to incorporate the safe payment method of visual financial card teachings of Liu for the benefit of improved security, user can thoroughly believe the visual fiscard of card sending mechanism (as bank), without relying on safe beneficiary equipment and can be in non-security payment environment, secure payment. (See at least Liu: page 3, lines 39-41)
However, Linehan, Xu, and Liu do not teach ...a visual financial IC card with an electronic paper display and a key, and ...the visual financial IC card which displays information with an electronic paper.
Kelly, directed to method and system for operating a customer or player loyalty system including a portable device such as a smartcard and thus in the same field of endeavor, teaches 
...a visual financial IC card with an electronic paper display and a key, (By disclosing, the display 406 is electronic paper (EFP--electrophoretic display) built-in when the card 400 is manufactured. The card includes an embedded processor, memory The buttons 410 may be used to activate the card 400 (turn it on and off) and input, for example, a personal identification number (PIN) to activate the display 406 or execute a transaction. See at least Kelly: paragraph(s) [0084]; Fig. 5)
...the visual financial IC card which displays information with an electronic paper, (As stated above, see at least Kelly: paragraph(s) [0084]; Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan, Xu, and Liu to incorporate the method and system for operating a customer or player loyalty system including a portable device such as a smartcard teaching of Kelly for the benefit of facilitating interaction between the player and the system. (See at least Kelly: paragraph(s) [0090])
Examiner’s Note: 
(1)  The limitations “without requiring a transaction terminal, so as to improve security and convenience of the online transaction” in claim 1, lines 3-5 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but 
With respect to claim 19:
	Linehan teaches A client of a cardholder, wherein said client comprises (By disclosing, the PC (terminal device of the cardholder) must have a smart card reader, appropriate software (client application), and connectivity via the Internet 210 to both a merchant 225 and the consumer's issuing bank 220 (or issuer gateway 215). Also, the consumer's PC 205 must act as the POS terminal to the EMV smart card, implementing the functions (e.g. responding to requests from merchant 225). Therefore, any traditional POS is not needed. See at least Linehan: col. 1, lines 47-55; col. 3, lines 48-52; col. 10, lines 21-41; Fig. 2. For the compact prosecution, the limitation “client of a cardholder” is searched for and considered already as above, but it is also noted that it is a new matter, as rejected above under 35 U.S.C. 112(a).)
a first means for receiving message and data package which are sent by a [visual] financial IC card...; (By disclosing, initiating a transaction (massage and data package) with a merchant using a smart card which is accessible directly from a 
a first means for determining whether a first transaction result in the message received by the first means for receiving is an [online] request; (By disclosing, sending the authenticated authorization request message preferably further comprises: sending a message from the consumer device to the smart card, causing the smart card to use on-line authorization. See at least Linehan: col. 4, lines 38-41)
a means for organizing configured to organize online message according to the message received by the first means for receiving in the case that the determining result of the first means for determining is yes; (By disclosing, receiving, by the consumer device, an authorization request (AR) from the smart card, wherein the AR comprises a card account number for the transaction, an amount of the transaction, a date of the transaction, and a serial number of the smart card; creating an authenticated authorization request message by augmenting the received payment initiation message with the AR. See at least Linehan: col. 4, lines 41-47)
a first means for sending the online message organized by the means for organizing to a server; (By disclosing, sending the authenticated authorization request message directly from 
a second means for receiving a response returned by the server; (By disclosing, obtaining the authenticated authorization preferably further comprises: receiving the sent authenticated authorization request message at the issuer;... See at least Linehan: col. 4, lines 49-61)
a second means for sending an online response package to the [visual] financial IC card in the case that the response received by the second means for receiving is the online response package; (By disclosing, creating, at the issuer, responsive to receiving the sent authenticated authorization request message, an authorization token for the transaction; creating issuer authentication data by the issuer, as well as optional issuer commands; sending the authorization token from the issuer to the consumer device, along with the issuer authentication data and the optional issuer commands; and receiving the sent authorization token, the issuer authentication data, and the optional issuer commands by the consumer device. See at least Linehan: col. 4, lines 49-61)
a second means for determining whether transaction is approved according to the second transaction result in the data package received by the first means for receiving; and (By disclosing, creating the authorization token preferably further 
a [means for displaying] information of failed transaction in the case that the determining result of the first means for determining is no; display corresponding error information in the case that the response received by the second means for receiving is not online response package; display information of successful transaction in the case that the determining result of the second means for determining is yes; and display information of refusing transaction in the case that the determining result of the second means for determining is no. (By disclosing, the issuing bank 120 then authorizes the purchase or declines the purchase, and sends 112 (display information) its response back over the network 115 to the acquiring bank 110, which forwards 107 (display information) the response to the merchant's POS terminal 105 and back 102 to the smart card 100. See at least Linehan: col. 9, lines 45-63)
	However, Linehan does not teach explicitly ...a visual financial IC card with an electronic paper display and a key, ...online request, and ...means for displaying.
a first means for determining whether a first transaction result in the message received by the first means for receiving is an online request. (By disclosing, a terminal behavior analysis module configured to read data from the IC card according to the indication in the response data of the initializing application command sent by the IC card, and compare the difference between an electronic cash balance and an authorized amount with an electronic cash reset threshold so as to determine whether an on-line authorization is initiated, and send a transaction request to the IC card. See at least Xu: paragraph(s) [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enabling use of smart cards by consumer devices for internet commerce teachings of Linehan to incorporate the payment system and method of IC card and a multi-application IC card as well as a payment terminal teachings of Xu for the benefit of having a highly secure small amount payment function and the secure and convenient transfer of the keys, thereby no risk of the security authentication module being attacked. (See at least Xu: paragraph(s) [0062])

	Liu, directed to safe payment method of visual financial card and thus in the same field of endeavor, teaches ...visual financial IC card..., ...a means for displaying information of failed transaction in the case that the determining result of the first means for determining is no; display corresponding error information in the case that the response received by the second means for receiving is not online response package; display information of successful transaction in the case that the determining result of the second means for determining is yes; display information of refusing transaction in the case that the determining result of the second means for determining is no. (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan and Xu to incorporate the safe payment method of visual financial card teachings of Liu for the benefit of improved security, user can thoroughly believe the visual fiscard of card sending mechanism (as bank), without relying on safe beneficiary equipment and can be in non-security payment environment, secure payment (See at least Liu: page 3, lines 39-41).
However, Linehan, Xu, and Liu do not teach ...an electronic paper display.
Kelly, directed to method and system for operating a customer or player loyalty system including a portable device such as a smartcard and thus in the same field of endeavor, teaches 
...a visual financial IC card with an electronic paper display and a key, (By disclosing, the display 406 is electronic paper (EFP--electrophoretic display) built-in when the card 400 is manufactured. The card includes an embedded processor, memory The buttons 410 may be used to activate the card 400 (turn it on and off) and input, for example, a personal identification number (PIN) to activate the display 406 or execute a transaction. See at least Kelly: paragraph(s) [0084]; Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan, Xu, and Liu to incorporate the method and system for operating a customer or player loyalty system including a portable device such as a smartcard teaching of Kelly for the benefit of facilitating interaction between the player and the system. (See at least Kelly: paragraph(s) [0090])
With respect to claim 2:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Linehan further teaches wherein the transaction data comprises transaction amount; (By disclosing, the payment initiation message comprises a transaction amount, a time stamp, a random nonce, and data required by the smart card. See at least Linehan: col. 4, lines 27-37)
before receiving the online PIN entered by the cardholder, the method further comprises: determining, by the visual financial IC card, whether requires the cardholder to confirm the transaction amount, (As stated above, see at least Linehan: col. 4, lines 27-37) receiving the online PIN entered by the cardholder in the case that the cardholder to confirm the transaction amount is not required; (See at least Linehan: col. 6, lines 59-65; col. 8, lines 47-58) displaying the transaction amount and waiting for receiving transaction amount confirming information entered by the cardholder in the case that the cardholder to confirm the transaction amount is required; (See at least Linehan: col. 25, line 52 through col. 26, line 43. See also Xu: paragraph(s) [0018] and Liu: page 2, lines 41-46) executing receiving the online PIN in the case that the transaction amount confirming information entered by the cardholder is received; (See at least Linehan: col. 10, lines 21-28. See also Xu: paragraph(s) [0036]) while returning error information to the client and ending in the case that the transaction amount confirming information entered by the cardholder is not received. (By disclosing, the issuing bank 120 then authorizes the purchase or declines the purchase, and sends 112 its response back over the network 115 to the acquiring bank 110, which forwards 107 the response to the merchant's POS terminal 105 and back 102 to the smart card 100. See at least Linehan: col. 9, lines 45-63)
With respect to claim 4:
the method of claim 1, as stated above.
Xu, in the same field of endeavor, further teaches wherein the card behavior result comprises application ciphertext; (By disclosing, the transaction ciphertext generation command (for example, GENERATE AC), the IC card behavior analysis module 7 will perform off-line rejection, on-line authorization, or off-line approval of a transaction according to the request. See at least Xu: paragraph(s) [0077], [0082] & [0085])
setting the first transaction result according to the card behavior analyzing result specifically comprises: checking, by the visual financial IC card, the application ciphertext in the card behavior analyzing result, setting the first transaction result as an online requirement in the case that the application ciphertext is authorization request ciphertext; and setting the first transaction result as refusing transaction in the case that the application ciphertext is application authentication ciphertext. (By disclosing, the IC card behavior analysis module 7 will return the application authentication ciphertext (AAC) in the response to the transaction ciphertext generation command. Furthermore, the IC card behavior analysis module 7 will return an on-line authorization request (for example, an authorization request ciphertext (ARQC)) in the response to the transaction 
With respect to claim 5:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Linehan further teaches 
...2-2) receiving, by the visual financial IC card, an instruction request sent by the client, organizing the response message according to the online PIN ciphertext, sending the response message to the client. (By disclosing, the consumer PC verifies this certificate, prompts the user for the PIN, and encrypts the PIN using the public key contained in the issuer encryption certificate. The consumer PC includes this encrypted PIN in the 4-party authorization request transmitted to the issuing bank in message 710. The issuing bank decrypts and then verifies the PIN. It rejects the authorization (in message flow 715) if the PIN is not correct. See at least Linehan: col. 14, lines 22-41 & 60-67)
Xu, in the same field of endeavor, further teaches 
wherein organizing the message according to the first transaction result, the card behavior analyzing result, the transaction data and the online PIN ciphertext specifically comprises following steps: (As stated above with respect to claim 1, see at least Xu: paragraph(s) [0012])
2-1) organizing, by the visual financial IC card, transaction message according to the first transaction result, the card behavior analyzing result, and the transaction data, and sending the transaction message to the client; and... (By disclosing, a terminal behavior analysis module configured to read data from the IC card according to an indication in the response data of the initializing application command sent by the IC card, and compare the difference between an electronic cash balance and an authorized amount with an electronic cash reset threshold so as to determine whether an on-line authorization is initiated, and send a transaction request to the IC card. See at least Xu: paragraph(s) [0012], [0036] & [0072])
With respect to claim 6:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Xu, in the same field of endeavor, further teaches wherein the completing processing result comprises application ciphertext; (As stated above with respect to claim 4, see at least Xu: paragraph(s) [0077])
setting the second transaction result according to the completing processing result specifically comprises: checking, by the visual financial IC card, the application ciphertext in the completing processing result, setting the second transaction result as transaction approval in the case that the application ciphertext is transaction certificate, while setting the second transaction result as refusing transaction in the case that the application ciphertext is application authentication ciphertext. (By disclosing, during the IC card behavior analysis process of the IC card behavior analysis module 7, the IC card data authentication module 6 performs a hash operation on the dynamic application data sent by the terminal 2, and then signs the result of the hash operation using the private key of IC card that is securely stored to form the signed data. Then, the IC card data authentication module 6 sends the signed data, the public key certificate of card issuer and the public key certificate of IC card to the terminal 2. See at least Xu: paragraph(s) [0077]-[0078], [0080] & [0085]. Also, see at least Linehan: col. 14, lines 54-67 for transaction certificate.)
With respect to claim 7:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Linehan further teaches wherein after receiving the online response package sent from the client, and before executing the completing processing so as to obtain the completing processing result, the method further comprises: checking, by the visual financial IC card, whether card issuer authorization data is included in the online response package, if yes, authenticating the card issuer authorization data and keeping on performing completing processing to obtain the completing processing result, otherwise, keeping on performing completing processing to obtain the completing processing result. (By disclosing, the terminal passes the Issuer Authentication Data to the card with a second Generate AC or an External Authenticate command, and the card responds with a Transaction Certificate (TC) if the Issuer Authentication Data is acceptable to the card. See at least Linehan: col. 8, lines 15-65)
With respect to claim 8:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Linehan further teaches wherein after Step S4, the method further comprises the following steps: 
3-1) checking, by the visual financial IC card, whether card issuer script is included in the online response package, if yes, executing step 3-2; otherwise, executing Step S5; (By disclosing, issuer scripts, which are commands transmitted from an issuing bank, through an acquiring bank and merchant, to the cardholder. These commands can perform various functions, such as resetting an off-line PIN retry count, disabling a card, and disabling individual card functions. The commands in issuer scripts provide a method for issuers to manage their population of EMV cards. See at least Linehan: col. 7, lines 8-16)
3-2) executing, by the visual financial IC card, the card issuer script, if executing is successful, executing step 3-3; while if executing is error, [displaying corresponding error information] and executing step 3-3; and (By disclosing, the issuer may also include Issuer Scripts in its response to the terminal. These are used to perform card management functions, such as unblocking a PIN, as previously described. When used, the Issuer Scripts accompany the Issuer Authentication Data in messages from the issuer, through the card association network, acquirer, and merchant's POS terminal. The terminal passes these scripts to the card for processing. The card may produce Issuer Script Results that are passed back to the issuer in a subsequent capture message. See at least Linehan: col. 8, line 66 through col. 9, line 8)
3-3) organizing, by the visual financial IC card, the data package according to the second transaction result, executing card issuer script result and the completing processing result, sending the data package obtained by organizing to the client, then ending a process. (By disclosing, if the transaction finishes successfully, the merchant has a TC or AAC from the card (see step J, above) indicating the results. The merchant includes the TC and Issuer Script Results in any capture messages sent to the acquirer. See at least Linehan: col. 9, lines 9-13)
displaying corresponding error information. (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the function of input password, and its NFC ability to communicate of also comprising, by these abilities and the combination of existing fiscard standard, can realize safer method of payment. See at least Liu: page 2, lines 41-46)
With respect to claim 9:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Linehan further teaches wherein the method further comprises the following steps: 
T1) receiving, by the client, the message sent by the visual financial IC card, determining whether the first transaction result in the message is online request, if yes, executing Step T2, otherwise, [displaying] information of failed transaction, ending; (By disclosing, initiating a transaction (massage and data package) with a merchant using a smart card which is accessible directly from a consumer device, and sending the authenticated authorization request message preferably further comprises: sending a message from the consumer device to the smart card, causing the smart card to use on-line 
T2) organizing, by the client, online message according to the message and sending the online message to a server, receiving a response returned by the server, if the response returned by the server is online response package, sending the online response package to the visual financial IC card, executing Step T3; otherwise, [displaying] corresponding error information, then ending; and (By disclosing, receiving, by the consumer device, an authorization request (AR) from the smart card, wherein the AR comprises a card account number for the transaction, an amount of the transaction, a date of the transaction, and a serial number of the smart card; creating an authenticated authorization request message by augmenting the received payment initiation message with the AR, sending the authenticated authorization request message directly from the consumer device to the issuer, obtaining the authenticated authorization preferably further comprises: receiving the sent authenticated authorization request message at the issuer;... See at least Linehan: col. 4, lines 41-61)
T3) receiving, by the client, a data package sent by the visual financial IC card, determining whether transaction is approved according to the second transaction result in the data package, if yes, displaying information of successful transaction; otherwise, displaying information of refusing transaction, then ending. (By disclosing, the terminal sends the ARQC to the issuer via the acquirer and the card network. The issuer verifies the digital signature on the ARQC to assure the presence of an authentic smart card in the transaction. The issuer checks its account records to determine whether the transaction amount fits within account limits, and sends an approval or disapproval in the form of Issuer Authentication Data. The Issuer Authentication Data may be digitally signed by the issuer, using either asymmetric or symmetric cryptography. See at least Linehan: col. 8, lines 15-58)
Liu, in the same field of endeavor, further teaches ...displaying] information of failed transaction, and ...displaying information of successful transaction. (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the function of input password, and its NFC ability to communicate of also comprising, by these abilities and the combination of existing fiscard standard, can realize safer method of payment. See at least Liu: page 2, lines 41-46)
With respect to claim 12:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
Xu, in the same field of endeavor, further teaches 
wherein the visual financial IC card further comprises a second means for determining;
the second means for determining whether format of the transaction transferring data received by the means for receiving is correct; (By disclosing, the terminal 2 sends dynamic application data into the IC card 3 as the input of a hash operation, wherein the dynamic application data includes a signatured data format. See at least Xu: paragraph(s) [0073])
the means for inputting specifically configured to receive an online PIN input by the cardholder in the case that the determining result of the second means for determining is correct; and (By disclosing, if the terminal 2 has the capability of online connection, it will require connection and ask the card holder to enter his online personal identification number (PIN). See at least Xu: paragraph(s) [0072])
the means for sending is further configured to return error information to the client in the case that the determining result of the second means for determining is not correct. (By disclosing, if the terminal 2 has no capability of online connection, it will request for off-line approval, such that this transaction can be completed in manner of off-line or be refused in manner of off-line. See at least Xu: paragraph(s) [0072]. Also, see at least Linehan: col. 14, lines 65-67)
With respect to claim 13:
the visual financial IC card of claim 11, as stated above.
Linehan further teaches wherein the visual financial IC card further comprises a third means for determining; 
the third means for determining whether a transaction amount is required to be confirmed by the cardholder; (By disclosing, the payment initiation message comprises a transaction amount, a time stamp, a random nonce, and data required by the smart card. See at least Linehan: col. 4, lines 27-37)
the means for displaying further configured to display the transaction amount in the transaction data obtained by the means for obtaining in the case that determining result of the third means for determining is that the transaction amount is required to be confirmed by the cardholder; and (See at least Linehan: col. 25, line 52 through col. 26, line 43. See also Xu: paragraph(s) [0018] and Liu: page 2, lines 41-46)
the means for inputting further configured to receive a transaction amount confirming information input by the cardholder in the case that the determining result of the third means for determining is that the transaction amount is required to be confirmed by the cardholder. (See at least Linehan: col. 10, lines 21-28. See also Xu: paragraph(s) [0036])
With respect to claim 15:
the visual financial IC card of claim 11, as stated above.
Xu, in the same field of endeavor, further teaches wherein the first means for setting specifically is configured to check application ciphertext in the card behavior analyzing result obtained by the first means for performing, set the first transaction result as an online request if the application ciphertext is authorization request ciphertext; and set the first transaction result as refusing transaction if the application ciphertext is application authentication ciphertext. (By disclosing, during the IC card behavior analysis process of the IC card behavior analysis module 7, the IC card data authentication module 6 performs a hash operation on the dynamic application data sent by the terminal 2, and then signs the result of the hash operation using the private key of IC card that is securely stored to form the signed data. Then, the IC card data authentication module 6 sends the signed data, the public key certificate of card issuer and the public key certificate of IC card to the terminal 2. See at least Xu: paragraph(s) [0077]-[0078], [0080] & [0085]. Also, see at least Linehan: col. 14, lines 54-67 for transaction certificate.)
With respect to claim 16:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
wherein the means for receiving is further configured to receive an instruction request sent by the client;... (By disclosing, the consumer PC verifies this certificate, prompts the user for the PIN, and encrypts the PIN using the public key contained in the issuer encryption certificate. The consumer PC includes this encrypted PIN in the 4-party authorization request transmitted to the issuing bank in message 710. The issuing bank decrypts and then verifies the PIN. It rejects the authorization (in message flow 715) if the PIN is not correct. See at least Linehan: col. 14, lines 22-41 & 60-67)
a second unit for organizing response message according to online PIN ciphertext obtained by the means for encrypting in the case that the means for receiving receives an instruction request; and... (By disclosing, the security technique used for encrypting a PIN to be transmitted to the issuer for on-line PIN processing is changed from the technique used in existing EMV implementations. See at least Linehan: col. 14, lines 22-41 & 60-67)
Xu, in the same field of endeavor, further teaches 
...the first means for organizing specifically comprises:
a first unit for organizing transaction message according to the first transaction result set by the first means for setting, the behavior analyzing result obtained by the first means for performing and the transaction data obtained by the means for obtaining; (By disclosing, a terminal behavior analysis module configured to read data from the IC card according to an indication in the response data of the initializing application command sent by the IC card, and compare the difference between an electronic cash balance and an authorized amount with an electronic cash reset threshold so as to determine whether an on-line authorization is initiated, and send a transaction request to the IC card. See at least Xu: paragraph(s) [0012])
...the means for sending specifically is configured to send the transaction message organized by the first unit for organizing and the response message organized by the second unit for organizing to the client. (As stated above, see at least Xu: paragraph(s) [0012])
With respect to claim 17:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
Linehan further teaches 
wherein the visual financial IC card further comprises a first means for checking and a means for authenticating; 
the first means for checking is configured to check whether card issuer authorization data is included in the online response package received by the means for receiving; and (By 
the means for authenticating is configured to authenticate the card issuer authorization data included in the online response package received by the means for receiving in the case that the checking result of the first means for checking is that the card issuer authorization data is included in the online response package received by the means for receiving. (As stated above, see at least Linehan: col. 8, lines 15-65)
With respect to claim 18:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
Linehan further teaches wherein the visual financial IC card further comprises a second means for checking and a third means for performing; 
the second means for checking is configured to check whether card issuer script is included in the online response package received by the means for receiving; (By disclosing, issuer scripts, which are commands transmitted from an issuing bank, through an acquiring bank and merchant, to the cardholder. These commands can perform various functions, such as resetting 
the third means for performing is configured to perform the card issuer script in the online response package received by the means for receiving in the case that the checking result of the second means for checking is that the card issuer script is included in the online response package received by the means for receiving; (By disclosing, the issuer may also include Issuer Scripts in its response to the terminal. These are used to perform card management functions, such as unblocking a PIN, as previously described. When used, the Issuer Scripts accompany the Issuer Authentication Data in messages from the issuer, through the card association network, acquirer, and merchant's POS terminal. The terminal passes these scripts to the card for processing. The card may produce Issuer Script Results that are passed back to the issuer in a subsequent capture message. See at least Linehan: col. 8, line 66 through col. 9, line 8)
the second means for organizing specifically is configured to organize data package according to the second transaction result set by the second means for setting, the performing result of the third means for performing and the completing processing result obtained by the second means for performing; and... (By disclosing, if the transaction finishes successfully, the merchant has a TC or AAC from the card (see step J, above) indicating the results. The merchant includes the TC and Issuer Script Results in any capture messages sent to the acquirer. See at least Linehan: col. 9, lines 9-13)
Liu, in the same field of endeavor, further teaches ...the means for displaying is further configured to display corresponding error information in the case that the performing result of the third means for performing is error.  (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the function of input password, and its NFC ability to communicate of also comprising, by these abilities and the combination of existing fiscard standard, can realize safer method of payment. See at least Liu: page 2, lines 41-46)
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Linehan in view of Xu and in further view of Liu and Kelly, as applied to claims 1 and 11, and in still further view of Jabbour et al. (US 2014/0156535 A1; hereinafter Jabbour).
With respect to claim 3:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
wherein the transaction data comprises transaction amount; (By disclosing, the payment initiation message comprises a transaction amount, a time stamp, a random nonce, and data required by the smart card. See at least Linehan: col. 4, lines 27-37)
before receiving the online PIN entered by the cardholder, the method further comprises the following steps: (See at least Linehan: col. 4, lines 27-37; col. 6, lines 23-32 & 59-65; col. 7, lines 21-34 & 58-62)
1-1) determining, by the visual financial IC card, whether the transaction amount is more than a preset amount, if yes, executing receiving the online PIN entered by the cardholder; otherwise, executing step 1-1; and (By disclosing, on-line authorization may be required if the transaction amount exceeds a specified limit. See at least Linehan: col. 8, lines 15-21. See also Xu: paragraph(s) [0012], [0036] & [0072])
1-2) ..., encrypting the online PIN to obtain the online PIN ciphertext, executing step S3; otherwise, executing receiving the online PIN entered by the cardholder;... (By disclosing, if on-line PIN processing is required by the card, the terminal prompts the user to enter the PIN. The PIN is encrypted and passed from the merchant POS terminal through the acquirer and card network to the issuing bank. See at least 
However, Linehan, Xu, Liu, and Kelly do not teach ...determining, by the visual financial IC card, whether a cached online PIN exists, if yes, reading the cached online PIN, and ...after receiving the online PIN entered by the cardholder, the method further comprises: caching the online PIN.
Jabbour, directed to system and method for requesting and processing PIN data using a digit authentication and thus in the same field of endeavor, teaches 
...determining, by the visual financial IC card, whether a cached online PIN exists, if yes, reading the cached online PIN. (By disclosing, the card reader terminal 12 can access the card storage media 19 (e.g. chip or magnetic stripe) using the communication protocol 52 to look up the PIN (i.e. stored in the card data 23). See at least Jabbour: paragraph(s) [0054])
...after receiving the online PIN entered by the cardholder, the method further comprises: caching the online PIN. (As stated above, see at least Jabbour: paragraph(s) [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan, Xu, Liu, and Kelly to incorporate the system and method for 
With respect to claim 14:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
Linehan further teaches wherein the visual financial IC card further comprise a fourth means for determining and ...;...
the fourth means for determining further comprises:
a first unit for determining whether the transaction amount in the transaction data obtained by the means for obtaining is more than a preset amount;... (By disclosing, on-line authorization may be required if the transaction amount exceeds a specified limit. See at least Linehan: col. 8, lines 15-21. See also Xu: paragraph(s) [0012], [0036] & [0072])
a unit for encrypting the online PIN [read by the unit for reading] an online PIN ciphertext; and (By disclosing, if on-line PIN processing is required by the card, the terminal prompts the user to enter the PIN. The PIN is encrypted and passed from the merchant POS terminal through the acquirer and 
the means for inputting specifically is configured to receive the online PIN input by the cardholder in the case that the determining result of the first determining result is yes [or the determining result of the second determining unit is no]. (As stated above with respect to claim 2, see at least Linehan: col. 10, lines 21-28. See also Xu: paragraph(s) [0036])
Jabbour, in the same field of endeavor, further teaches 
...the means for caching is configured to cache the online PIN received by the means for inputting; (By disclosing, the card reader terminal 12 can access the card storage media 19 (e.g. chip or magnetic stripe) using the communication protocol 52 to look up the PIN (i.e. stored in the card data 23). See at least Jabbour: paragraph(s) [0054])
...a second means for determining whether a cached online PIN exists in the case that the determining result of the first unit for determining is no; (As stated above, see at least Jabbour: paragraph(s) [0054])
a unit for reading the cached online PIN in the case that the determining result of the second unit for determining is no; (As stated above, see at least Jabbour: paragraph(s) [0054])
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linehan in view of Xu and in further view of .
With respect to claims 10 and 20:
Linehan, Xu, Liu, and Kelly teach the method of claim 9 and the client of claim 19, as stated above.
However, Linehan, Xu, Liu, and Kelly do not teach wherein in Step T3, when the transaction is approved, the method further comprises: printing transaction credit.
Yuan, directed to payment system and method using IC identification card and thus in the same field of endeavor, teaches wherein in Step T3, when the transaction is approved, the method further comprises: printing transaction credit. (By disclosing, the output unit 324 is used to output (e.g., displaying on a screen or printing out through a printer) the result of the payment transaction so that the merchant and the user can determine whether the transaction is successful based on whether a bank account deduction has been successfully made. See at least Yuan: paragraph(s) [0055])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan, Xu, Liu, and Kelly to incorporate the payment system and method using IC identification card teachings of Yuan for the benefit of verifying user identities in a payment process .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Linehan (US 7,103,575 B1; already of record in IDS; hereinafter Linehan) in view of Xu et al. (US 2013/0001304 A1; hereinafter Xu), and in further view of Kelly et al. (US 2013/0080238 A1; hereinafter Kelly).
With respect to claim 21:
	Linehan teaches A server wherein said server comprises (See at least Linehan: col. 1, lines 47-55; col. 3, lines 48-52)
a means for receiving online message sent by a client of a cardholder which interacts with a [visual] financial IC card...; (By disclosing, initiating a transaction (massage and data package) with a merchant using a smart card which is accessible directly from a consumer device. In addition, the PC (terminal device of the cardholder) must have a smart card reader, appropriate software (client application), and connectivity via the Internet 210 to both a merchant 225 and the consumer's issuing bank 220 (or issuer gateway 215). Also, the consumer's PC 205 must act as the POS terminal to the EMV smart card, implementing the functions (e.g. responding to requests from merchant 225). Therefore, any traditional POS is not needed. See at least Linehan: col. 4, lines 13-37; col. 6, lines 8-18; col. 10, lines 21-41; Fig. 2. For the compact prosecution, the client of a cardholder” is searched for and considered already as above, but it is also noted that it is a new matter, as rejected above under 35 U.S.C. 112(a).)
a means for determining whether [the type of the online message] received by the means for receiving is correct; (By disclosing, sending the authenticated authorization request message preferably further comprises: sending a message from the consumer device to the smart card, causing the smart card to use on-line authorization. See at least Linehan: col. 3, lines 13-34; col. 4, lines 38-41)
a means for analyzing the online message received by the means for receiving in the case that the determining result of the means for determining is yes; (As stated above, see at least Linehan: col. 3, lines 13-34; col. 4, lines 38-41)
a means for checking and authenticating the online message received by the means for receiving in the case that analyzing of the means for analyzing is successful, if the online message includes necessary data item and authenticating of the necessary data item is successful, checking and authenticating is successful; otherwise, checking and authenticating is not successful; (By disclosing, receiving, by the consumer device, an authorization request (AR) from the smart card, wherein the AR comprises a card account number for the transaction, an amount of the transaction, a date of the transaction, and a 
a means for first organizing configured to check and authenticate the online message received by the means for receiving in the case that the checking and authenticating of the means for checking and authenticating is successful; (As stated above, see at least Linehan: col. 4, lines 41-47)
a second means for organizing error response package in the case that determining result of the determining module is no, the analyzing of the means for analyzing is not successful or the checking and authenticating of the means for checking and authenticating is not successful; and (By disclosing, the issuing bank 120 then authorizes the purchase or declines the purchase, and sends 112 its response back over the network 115 to the acquiring bank 110, which forwards 107 the response to the merchant's POS terminal 105 and back 102 to the smart card 100. See at least Linehan: col. 9, lines 45-63)
a means for sending an online response package organized by the first means for organizing and the error response package organized by the second means for organizing to the client. (As stated above, see at least Linehan: col. 9, lines 45-63)
...with an electronic paper display and a key and ...the type of the online message.
	Xu, directed to payment system and method of IC card and a multi-application IC card as well as a payment terminal and thus in the same field of endeavor, teaches ...the type of the online message. (By disclosing, the step (A6) further comprising: the types of transaction include off-line rejection, on-line authorization, and off-line approval, and on-line transaction is performed if it is determined that the type of the transaction is on-line authorization. See at least Xu: paragraph(s) [0036], [0054], [0019], [0026] & [0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enabling use of smart cards by consumer devices for internet commerce teachings of Linehan to incorporate the payment system and method of IC card and a multi-application IC card as well as a payment terminal teachings of Xu for the benefit of having a highly secure small amount payment function and the secure and convenient transfer of the keys, thereby no risk of the security authentication module being attacked. (See at least Xu: paragraph(s) [0062])
However, Linehan and Xu do not teach ...with an electronic paper display and a key.

...with an electronic paper display and a key; (By disclosing, the display 406 is electronic paper (EFP--electrophoretic display) built-in when the card 400 is manufactured. The card includes an embedded processor, memory and near field antenna as is known in the art. The buttons 410 may be used to activate the card 400 (turn it on and off) and input, for example, a personal identification number (PIN) to activate the display 406 or execute a transaction. See at least Kelly: paragraph(s) [0084]; Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan and Xu to incorporate the method and system for operating a customer or player loyalty system including a portable device such as a smartcard teaching of Kelly for the benefit of facilitating interaction between the player and the system. (See at least Kelly: paragraph(s) [0090])

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that in the present invention, it is no longer to use any traditional POS, therefore, the present invention makes the cardholders much safer with respect to prior art, it is noted that communication among an IC card, a terminal device, and a server computer are recited at a high-level of generality, such that the communication still is interpreted to be able to be performed manually. The usage of button (key) and display provided on the visual IC card is also recited without any more technical details than a manual input or output in the performing of a transaction. In addition, the terminal device or the client application is not clearly defined in the claims or supported by the original disclosure, and thus the difference between the terminal device and the traditional POS is unclear for making the cardholders much safer with respect to prior arts. 
In response to applicant’s argument that the feature on a button or key in the visual financial IC card is not disclosed by Linehan, Xu, Liu, Jabbour, Yuan and Kelly, it is noted that Liu teaches that visual fiscard includes display screen and keyboard. See at least Liu: page 2, lines 34-46. In addition, small alpha-numeric display 406 and a plurality of buttons 410. See at least Kelly: paragraph(s) [0084].
In response to applicant’s argument that Linehan still uses the traditional POS, never solving the problem of safety in prior art, it is noted that Linehan teaches that the consumer's PC 205 must act as the POS terminal to the EMV smart card. That is, any traditional POS is not needed in Linehan’s system. See at least Linehan: col. 10, lines 21-41; Fig. 2.
In response to applicant’s argument that in Kelly, the display 406 is used for displaying user's loyalty points or credits, which does not equate transaction result of the present invention,.. Kelly is in a different field with respect to the present application, and Kelly does not disclose any transaction process of the present invention, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L./Examiner, Art Unit 3685                     

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685